Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "one side surface" and “other side surface”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PGPUB 20180136467).

Regarding claim 1, Kim discloses an electronic device, comprising: 
a display (20); 
first to third optical elements which are disposed to be dispersed on the display to emit red (R) light (1100), green (G) light (1200), and blue (B) light (1300); 
an optical system which is installed in the display to combine light emitted from the first to third optical elements into the display (Fig. 3 where light enters 10 and exits through 12); and 
a pinhole mirror (reflective member 14 is located in a pinhole) which is installed on an illumination path of light combined by the optical system to reflect the combined light to eyeballs of a user (Figs. 3 and 12 show illumination paths by which light travels through 10 to reach a pinhole mirror that then illuminates the eye, 1).

Regarding claim 2, Kim discloses wherein each of the first to third optical elements includes a microLED ([0062]).

Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuomisto et al. (USPAT 10866422).

Regarding claim 12, Tuomisto discloses an electronic device, comprising: 
a display which includes a display area opposite to eyeballs of a user and a dummy area which is a remaining area (Fig. 1A-C where 125A/B are display areas and any region outside of the designated display area in Fig. 1A could be considered dummy areas); 
first to third optical elements which are disposed to be dispersed on the display to emit red (R) light, green (G) light, and blue (B) light into the display (120a-c); and 
a diffraction element which diffracts light which is emitted from the first to third optical elements to be combined with each other in the direction of the eyeballs of the user (Col. 8 line 65 – Col. 9 line 11).

Regarding claim 13, Tuomisto discloses wherein each of the first to third optical elements includes a microLED (Fig. 4).  

Regarding claim 14, Tuomisto discloses wherein each of the first to third optical elements is separately disposed on a flat surface of the display (Figs. 1A-C).

Regarding claim 15, Tuomisto discloses wherein each of the light emitted from the first to third optical elements is superposed with each other in the display area (Light is output from all three optical elements at 145 towards the eye as seen in Figs. 1B an 1C).

Regarding claim 16, Tuomisto discloses first to third plate-shaped display panels which are overlaid with each other and 59Docket 3130-3110 the first to third optical elements are disposed on the first to third display panels, respectively (130).

Regarding claim 17, Tuomisto discloses wherein each of the light emitted from the first to third optical elements is superposed with each other in the display area Light is output from all three optical elements at 145 towards the eye as seen in Figs. 1B an 1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Alasaarela et al. (PGPUB 20090190101).

Regarding claim 3, Kim does not explicitly disclose wherein each of illumination paths of light emitted from the first to third optical elements is superposed with each other.
However, Alasaarela teaches a head-up display device comprising an LED assembly (Fig. 2A and Figs. 12AD) that transmits color light that is spatially superimposed with each other (Fig. 7 shows how light travels through the optical system).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kim and Alasaarela such that the LED color lights were superimposed motivated by improving image clarity.

Regarding claim 4, modified Kim discloses wherein the optical system includes a dichroic filter ([0079], 712, which includes a pair of mirror filters, 1218) which is installed on the illumination path of light emitted from the first to third optical elements to selectively reflect the light (Fig. 7).

Regarding claim 5, modified Kim discloses wherein the first optical element is disposed on an upper surface of the display to emit light toward the pinhole mirror (Taking Fig. 2A of Alasaarela as an example, 208 ), the second optical element is disposed on one side surface of the display to emit light toward the other side surface of the display (206), the third optical element is disposed on the other side surface of the display which is opposite to the second optical element to emit light toward one side surface of the display (210), and the dichroic filter is installed at a point where all light emitted from the 

Regarding claim 6, modified Kim discloses wherein the dichroic filter includes: 
a first filter which reflects light emitted from the second optical element toward the pinhole mirror (The dichroic includes two plates that are not individually labeled, but it is clear by the arrangements shown in the examples that there is a dichroic element which reflects light through the optical system from 206, one for 210 and the light from 208 passes through both as seen in Figs. 2A and 7); and 
a second filter which reflects light emitted from the third optical element toward the pinhole mirror (The dichroic includes two plates that are not individually labeled, but it is clear by the arrangements shown in the examples that there is a dichroic element which reflects light through the optical system from 206, one for 210 and the light from 208 passes through both as seen in Figs. 2A and 7).

Regarding claim 8, modified Kim discloses wherein the optical system further includes a mirror which is installed on an illumination path where light emitted from the first to third optical elements is superposed with each other to reflect the light to the pinhole mirror (Fig. 7, 718 of Alasaarela).

Regarding claim 9, modified Kim discloses wherein the first optical element is disposed on an upper surface of the display to emit light toward a lower surface of the display (Taking Fig. 2A of Alasaarela as an example, 208 ), the second optical element is disposed on one side surface of the display to emit light toward the other side surface of the display (206), the third optical element is disposed on the other side surface of the display to emit light toward one side surface of the display (210), and the dichroic filter is installed at a point where light emitted from the first and second optical elements intersects and a point where light emitted from the first and third optical elements intersects  (Fig. 2A shows the dichroic filter is placed in the center of the LED assembly).

Regarding claim 10, modified Kim discloses wherein the dichroic filter includes: 

a fourth filter which is installed at a point where the light emitted from the first and second optical element intersects to reflect light superposed by the third filter to be superposed with light emitted from the second optical element (the other plate 1218, where the two plates intersect and overlap images. Looking at Fig. 2A, light from 208 overlaps both plates, which intersect with 206 and 210 respectively).


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuomisto in view of Irzyk (PGPUB 20150205093).

Regarding claim 18, Tuomisto teaches a measuring instrument for detecting variation in light placement (735, Col. 19 lines 13-24), but does not disclose that the measuring instrument measures a quantity of light emitted from each of the first to third optical elements into the display.  
However, Irzyk teaches a heads-up display device (Fig. 1), which comprises a photodiode which measures a quantity of light emitted from each of the first to third optical elements into the display ([0009]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tuomisto and Irzyk such that the quantity of light from the first to third optical elements was measured motivated by improving light brightness ([0009])

Regarding claim 19, Tuomisto teaches a measuring instrument for detecting variation in light placement (735, Col. 19 lines 13-24), but does not disclose that the measuring instrument measures the quantity of light which is emitted from each of the first to third optical elements for the display area.  
However, Irzyk teaches a heads-up display device (Fig. 1), which comprises a photodiode which measures a quantity of light emitted from each of the first to third optical elements into the display ([0009]).


Regarding claim 20, modified Tuomisto discloses wherein the measuring instrument includes a photodiode which converts the quantity of light emitted from each of the first to third optical elements into an electrical signal ([0009] of Irzyk where the measuring instrument is a photodiode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.